         Case 2:21-cv-00640-WSS Document 25 Filed 08/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



LIFEMD, INC., JUSTIN SCHREIBER, and
STEPHEN GALLUPPI,

         Plaintiffs,
                                                             Civil Action No.: 2:21-cv-00640
v.
                                                             Honorable William S. Stickman IV
CHRISTIAN MATTHEW LAMARCO, CULPER
RESEARCH, and JOHN/JANE DOES 2–10,

         Defendants.


                                   NOTICE OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs hereby

voluntarily dismiss this action without prejudice. Plaintiffs intend to pursue their claims against

additional defendants whose joinder here would divest this Court of jurisdiction.

       Respectfully submitted this 19th day of August, 2021.

                                             LIFEMD, INC., JUSTIN SCHREIBER, and
                                             STEFAN GALLUPPI
                                             By Counsel

                                             GORDON REES SCULLY MANSUKHANI, LLP

                                             By: /s/ Jessica G. Lucas
                                                S. Manoj Jegasothy (PA ID No. 80084)
                                                Jessica G. Lucas (PA ID No. 311280)
                                                707 Grant Street, Suite 3800
                                                Pittsburgh, PA 15219
                                                Tel: (412) 577-7400
                                                Fax: (412) 347-5461
                                                mjegasothy@grsm.com; jlucas@grsm.com
                                                Attorneys for Plaintiffs




                                               -1-
         Case 2:21-cv-00640-WSS Document 25 Filed 08/19/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2021, I filed a true and correct copy of the

foregoing document via the Court’s CM/ECF electronic filing system, which then caused the same

to be served upon all parties and attorneys of record.



                                                          /s/ Jessica G. Lucas
                                                         Jessica G. Lucas, Esq.




                                                -2-
